Fourth Court of Appeals
                               San Antonio, Texas
                                     February 5, 2015

                                   No. 04-15-00001-CV

                        IN THE INTEREST OF E.L.M.M., et al.,

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-01857
                        Honorable Peter A. Sakai, Judge Presiding


                                     ORDER
       The Appellant’s Amended Motion for Extension of Time to File Brief is GRANTED.
The appellant’s brief is due on February 10, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court